FILED
                           NOT FOR PUBLICATION                              FEB 25 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CATHOLIC CHARITIES CYO;                          No. 09-15286
INTERNATIONAL INSTITUTE OF THE
EAST BAY; VOCES UNIDAS                           D.C. No. 3:07-cv-01307-PJH
PROJECT; SANCTUARY FOR
FAMILIES; DIOCESAN MIGRANT &
REFUGEE SERVICES, INC.;                          MEMORANDUM *
ELIZABETH LOPEZ GOMEZ; SANDRA
BUCIO; CONSTANTINA CAMPOS;
MARIA ESTERVINA PEREZ;
FRANCISCA RAMIREZ ALVAREZ;
IRMA MORENO SANVICENTE;
MARIA LUISA ARROYO TORRES;
ALMA ROSA PADILLA DE
HERNANDEZ; MARIA HERNANDEZ;
ROSA AMEZQUITA RAZO; ANTONIO
PEREZ GARCIA; VERONICA REYES
BONILLA; ANDRES BUCIO PEREZ,
through their next friend, Sandra Bucio;
SERGIO BUCIO PEREZ, through their
next friend, Sandra Bucio; MARLINDA
CLARKE; PATRICIA GARCIA;
BLANCA ROSSELL,

             Plaintiffs - Appellants,

  v.

JANET NAPOLITANO, Secretary, U.S.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Department of Homeland Security;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; U.S.
DEPARTMENT OF HOMELAND
SECURITY,

           Defendants - Appellees.



CATHOLIC CHARITIES CYO;                    No. 09-16822
INTERNATIONAL INSTITUTE OF THE
EAST BAY; VOCES UNIDAS                     D.C. No. 3:07-cv-01307-PJH
PROJECT; SANCTUARY FOR
FAMILIES; DIOCESAN MIGRANT &
REFUGEE SERVICES, INC.;
ELIZABETH LOPEZ GOMEZ; SANDRA
BUCIO; CONSTANTINA CAMPOS;
MARIA ESTERVINA PEREZ;
FRANCISCA RAMIREZ ALVAREZ;
IRMA MORENO SANVICENTE;
MARIA LUISA ARROYO TORRES;
ALMA ROSA PADILLA DE
HERNANDEZ; MARIA HERNANDEZ;
ROSA AMEZQUITA RAZO; ANTONIO
PEREZ GARCIA; VERONICA REYES
BONILLA; ANDRES BUCIO PEREZ,
through their next friend, Sandra Bucio;
SERGIO BUCIO PEREZ, through their
next friend, Sandra Bucio; MARLINDA
CLARKE; PATRICIA GARCIA;
BLANCA ROSSELL,

           Plaintiffs - Appellants,

 v.



                                      2
JANET NAPOLITANO, Secretary, U.S.
Department of Homeland Security;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; U.S.
DEPARTMENT OF HOMELAND
SECURITY,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                      Argued and Submitted February 9, 2010
                            San Francisco, California

Before: KOZINSKI, Chief Judge, THOMPSON and McKEOWN, Circuit Judges.




      Catholic Charities CYO, other immigrants’ rights organizations, and

individual non-citizens (together, “Catholic Charities”) appeal the dismissal of

their suit challenging the government’s implementation of the U visa, an

immigration benefit available to certain victims of crime. As an initial matter, the

defect in Catholic Charities’ premature notice of appeal has been “cured by the

entry of final judgment in the underlying action.” Cato v. Fresno City, 220 F.3d
1073, 1075 (9th Cir. 2000).




                                          3
      The district court properly dismissed the challenge to the government’s

alleged delay in issuing regulations for U visa applicants and adjustment of status

regulations for U visa recipients. Because none of the individual plaintiffs had

been granted U visas, much less lawful permanent residence, at the time they

brought suit, their claim that the agency’s delay prejudiced their eligibility for

naturalization was not ripe for review. See Bova v. City of Medford, 564 F.3d
1093, 1096 (9th Cir. 2009). Catholic Charities also lacked standing to challenge

the alleged prejudice from the delay because it failed to show injury-in-fact by the

government’s alleged nonfeasance. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 560-61 (1992).

      Because standing is a jurisdictional issue, we address it with respect to the

derivative U visas, despite Catholic Charities’ failure to address standing in the

opening brief. We uphold the district court’s determination that Catholic Charities

lacked standing to challenge plaintiffs’ ineligibility for derivative U visas because

there was no allegation that the principal beneficiaries applied for U visas in the

first place and, for some of the plaintiffs, the claim is moot because they received

derivative visas. See Rosemere Neighborhood Ass’n v. EPA, 581 F.3d 1169, 1173

(9th Cir. 2009) (explaining that “[i]n general, when an administrative agency has

performed the action sought by a plaintiff in litigation . . . the claim is moot”).


                                            4
      We affirm the district court’s dismissal for lack of subject-matter jurisdiction

of the claim that the U visa regulations violate 8 U.S.C. 1184(p). That provision

does not provide a private cause of action, and Catholic Charities did not allege a

cause of action under the Administrative Procedures Act. See Williams v. United

Airlines, Inc., 500 F.3d 1019, 1022 (9th Cir. 2007) (outlining the criteria for a

private cause of action and explaining that federal question jurisdiction lies only

“when the plaintiff sues under a federal statute that creates a right of action in

federal court”).

      Finally, the district court correctly found that the U.S. Department of

Homeland Security (“DHS”) exercised its discretion by denying plaintiffs’

individual certification requests and that 8 U.S.C. § 1252(a)(2)(B)(ii) barred review

of these denials. The claim regarding the issuance of implementing regulations is

moot, as DHS issued regulations that govern certification by federal law

enforcement agencies in general. See 8 C.F.R. § 214.14.

      AFFIRMED.




                                            5